Name: 90/670/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 20 December 1990 amending Decision 86/50/ECSC establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other in products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Europe;  distributive trades;  executive power and public service
 Date Published: 1990-12-28

 nan